                Case 3:20-cv-01345-MO       Document 17              Filed 08/19/20   Page 1 of 4




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     BRIAN SIMMONDS MARSHALL #196129
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: marc.abrams@doj.state.or.us
             brian.s.marshall@doj.state.or.us

     Attorneys for Defendant




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     HORIZON CHRISTIAN SCHOOL, an                          Case No. 3:20-CV-01345-MO
     Oregon nonprofit corporation;
     MCMINNVILLE CHRISTIAN ACADEMY,                        DECLARATION OF LEAH HORNER IN
     an Oregon nonprofit corporation; and LIFE             OPPOSITION TO APPLICATION FOR
     CHRISTIAN SCHOOL, an assumed business                 MOTION FOR TEMPORARY
     name,                                                 RESTRAINING ORDER

                      Plaintiffs,

              v.

     KATE BROWN, GOVERNOR OF THE
     STATE OF OREGON, in her official capacity
     only,

                      Defendant.


      I, Leah Horner, do hereby declare:

     1.       I am the Jobs and Economic Policy Advisor and Regional Solutions Director for Oregon

     Governor Kate Brown. I have held that position since September 2019. Prior to that I was
Page 1 -   DECLARATION OF LEAH HORNER IN OPPOSITION TO APPLICATION FOR
           MOTION FOR TEMPORARY RESTRAINING ORDER
           MA/jh2/10392339-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO          Document 17              Filed 08/19/20   Page 2 of 4




    Legislative Director for the Department of Human Services. I make this declaration from

    personal knowledge and expertise.

            As part of my job, I am a liaison with local elected officials. In that role, I hold

    conference calls with those officials, including officials from the mid-Valley. Yamhill County

    Commissioner Mary Starrett is a participant in the mid-Valley weekly call.

    2.       I have reviewed the declaration of Commissioner Starrett. Plaintiffs and Commissioner

    Starrett conclude, based on their interpretation of a single comment of mine, that the purpose

    behind the Governor’s Executive Orders relating to education institutions is to protect public
    schools from private schools. This is incorrect for a number of reasons.

    3.      First, Ms. Starrett takes what I said out of context and/or misapprehends what I said. I

    had been discussing a concern that had been raised in another call about the potential loss to an

    educational institution of state school funds if students were disenrolling from such a school. In

    a separate part of the conversation, we were discussing whether private schools could be

    exempted from following Department of Education guidance and I told Commissioner Starrett

    “no,” public and private schools could not be operating off of different guidelines or metrics.

    Commission Starrett appears to have combined the two separate issues. I did not mean to imply

    that there would be an exodus from public schools is private schools re-opened and public

    schools did not. I was merely mentioning the possibility that if, for whatever reason, students

    disenrolled from a public school, that school would lose some of its state school funds. I was

    just trying to educate the officials on the conference call as to what these decisions look like on

    broader scale.

    4.      Second, I am not the person who makes policy determinations in the area of education for

    the State of Oregon. Those people are the Governor and Lindsey Capps. Therefore, even if I

    had said what Ms. Starrett reported, it would reflect only my own observations.

    5.      Third, Ms. Starrett’s declaration overlooks the fact that all schools are being treated

     equally.
Page 2 - DECLARATION OF LEAH HORNER IN OPPOSITION TO APPLICATION FOR
         MOTION FOR TEMPORARY RESTRAINING ORDER
         MA/jh2/10392339-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01345-MO        Document 17              Filed 08/19/20   Page 3 of 4




     I hereby declare that the above statement is true to the best of my knowledge and belief,

     and that I understand it is made for use as evidence in court and is subject to penalty for

     perjury.

              DATED August 19     , 2020.


                                                            s/Leah Horner
                                                          LEAH HORNER




                                                          s/Marc Abrams
                                                          MARC ABRAMS #890149
                                                          Assistant Attorney-in-Charge
                                                          BRIAN SIMMONDS MARSHALL #196129
                                                          Senior Assistant Attorney General
                                                          Trial Attorney
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          marc.abrams@doj.state.or.us
                                                          brian.s.marshall@doj.state.or.us
                                                          Of Attorneys for Defendants




Page 3 -   DECLARATION OF LEAH HORNER IN OPPOSITION TO APPLICATION FOR
           MOTION FOR TEMPORARY RESTRAINING ORDER
           MA/jh2/10392339-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01345-MO     Document 17              Filed 08/19/20   Page 4 of 4




                                   CERTIFICATE OF SERVICE

              I certify that on August 19 , 2020, I served the foregoing DECLARATION OF LEAH

     HORNER IN OPPOSITION TO APPLICATION FOR MOTION FOR TEMPORARY

     RESTRAINING ORDER upon the parties hereto by the method indicated below, and addressed

     to the following:

     John Kaempf                                             HAND DELIVERY
     Kaempf Law Firm PC                                      MAIL DELIVERY
     1050 S.W. Sixth Avenue                                  OVERNIGHT MAIL
     Suite 1414                                            X E-MAIL
     Portland, Oregon 97204                                X E-SERVE




                                                       s/Brian Simmonds Marshall
                                                       MARC ABRAMS #890149
                                                       Assistant Attorney-in-Charge
                                                       BRIAN SIMMONDS MARSHALL #196129
                                                       Senior Assistant Attorney General
                                                       Trial Attorney
                                                       Tel (971) 673-1880
                                                       Fax (971) 673-5000
                                                       marc.abrams@doj.state.or.us
                                                       brian.s.marshall@doj.state.or.us
                                                       Of Attorneys for Oregon Department of Human
     Services




Page 4 -   DECLARATION OF LEAH HORNER IN OPPOSITION TO APPLICATION FOR
           MOTION FOR TEMPORARY RESTRAINING ORDER
           MA/jh2/10392339-v1
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
